Nixon, J.
This is a rule to show cause why a writ of mandamus should not issue against the city of Elizabeth, commanding the corporation to assess and levy, in addition to the regular taxes, the amount of principal, interest, and costs due to the relators upon a certain judgment obtained against the city on April 19, 1884. Under the authority of Wolff v. New Orleans, 103 U. S. 358; Nelson v. St. Martin’s Parish, 111 U. S. 716; S. C. 4 Sup. Ct. Rep. 648; U. S. v. New Orleans, 98 U. S. 381; and Commissioners v. Sellew, 99 U. S. 627, I am inclined to hold that an alternative writ may be issued when the relators make competent proof of the facts which are necessary to justify the court in acting.
It has not been done in the present case, and the writ must be denied.